Per Curiam. Rule I of the Rules Governing Admission to the Bar provides that members of the Board of Law Examiners (Board) shall be appointed to three-year terms, subject to reappointment for an additional three years. Due to resignations and subsequent reappointments this provision has led to an uneven distribution of conclusion of terms. For example, in September of 1998, three Board members were replaced, and in September of 2000, four terms will come to a conclusion. The Board has asked this Court to consider an amendment to Rule I to provide for a single six-year term. The Board states that such an amendment, properly implemented, would result in two terms coming to a conclusion in each of five years, and one term coming to a conclusion in the sixth year. The Board argues that such an outcome would contribute to continuity of experience from year to year. We agree. We adopt and publish Rule I of the Rules Governing Admission to the Bar as it appears on the attachment to this order. In order to implement the revised rule we will make appointments and reappointments to the Board in accord with the following schedule. In September of this year the individual appointed to replace Blair Arnold will be asked to serve a seven-year term concluding in 2006. Present Board member Audrey Evans will be asked to serve an additional three-year term concluding in 2002. In September, 2000, four members of the Board who have served at least six years will see their second terms come to a conclusion. Of that number, two new appointees will be asked to serve five-year terms concluding in 2005. Two of the present Board members will be asked to serve additional one-year terms concluding in 2001. Present Board member Jerry Pinson will be asked to serve an additional three-year term concluding in 2003. In September, 2001, the initial three-year terms of three present Board members will come to a conclusion. Of that number, two will be asked to serve for three years concluding in 2004. One will be asked to serve for two years concluding in 2003. Of the remaining three appointments due at that time, one new appointee will be asked to serve a five-year term concluding in 2006, and the remaining new appointees will be asked to serve six-year terms concluding in 2007. RULE I. COMPOSITION OF BOARD OF LAW EXAMINERS The State Board of Law Examiners, (hereinafter Board), is hereby constituted, before whom all applicants for license must appear. Said Board shall consist of eleven members: two from each Congressional District (as now or hereafter constituted), and the remainder from the State at large. Each appointment shall be for a term of six years, unless otherwise designated by the Supreme Court. Vacancies occurring from causes other than expiration of term of office will be filled by the Supreme Court as they occur, and the person so appointed shall serve the remainder of the term of his or her predecessor. The Board, from its members, shall annually select its own chair. Members shall continue to serve beyond their designated term until such time as their successor is qualified and appointed by the Court. The Board, its individual members, Executive Secretary and employees and agents of the Board are absolutely immune from suit or action for their activities in discharge of their duties hereunder to the full extent of judicial immunity in Arkansas. The Board may adopt regulations consistent with these rules, to be submitted to the Arkansas Supreme Court for approval prior to their implementation. Any regulations adopted by the Board and approved by the Court shall appear as an appendix to the Rules Governing Admission to the Bar. (Per Curiam Order, February 10, 1969; amended by Per Curiam Order, May 18, 1992; amended by per curiam July 17, 1995; amended by Per Curiam Order, September 30, 1999.)